Citation Nr: 1634582	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  12-30 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable rating for hearing loss.


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
In May 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  The record was held open for 60 days to submit additional evidence, but none was received.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

In May 2016, the Veteran testified that his hearing loss had worsened since his last VA contract examination in April 2010.  Specifically, the Veteran testified that he currently cannot hear; however, the April 2010 VA contract examination report shows that he had excellent speech discrimination.  As the evidence suggests a material change in the disability, reexamination is warranted under 38 C.F.R. § 3.327 (2016).

Upon remand, invite the Veteran to identify any outstanding private treatment records and obtain complete VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Invite the Veteran to identify any outstanding private records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include any VA treatment records, should be obtained.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, schedule the Veteran for a VA examination by an audiologist.  The audiologist is to review the entire claims file.  The audiologist is to identify the current severity of the Veteran's service-connected hearing loss, to include a full description of its functional effects.    The examination report must include a complete rationale for all opinions expressed.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

